Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 1 of 15 Page ID #:1



      CENTER FOR DISABILITY ACCESS
      Raymond Ballister Jr., Esq., SBN 111282
      Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
      Phone: (858) 375-7385
      Fax: (888) 422-5191
      russ@potterhandy.com
      Michelle Uzeta, Esq., SBN 164402
      uzetalaw@gmail.com
      michelleu@potterhandy.com
      710 S. Myrtle Ave., #306
      Monrovia, CA 91016
      Ph: (858) 375-7385
      Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

        Walter Pisarczyk and Pat                Case No.
        Pisarczyk,
                                                Complaint for Injunctive Relief
                   Plaintiffs,                  and Damages for Violations of:
            v.                                  1. Title III
                                                   Disabilities Act, 42 U.S.C.
        SR Mutual Investment Corp.;                §12182 et seq.;
        Shadow Mountain Resort                  2.
        Investment Group LLC; and Does             Act, Cal. Civ. Code § 51 et
        1-10, inclusive,                           seq.; and
                                                3. Cal
                   Defendants.                     Act, Cal. Civ. Code § 54.1 et
                                                   seq.




                                         1

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 2 of 15 Page ID #:2




                                       INTRODUCTION
             1.       Plaintiffs Walter Pisarczyk              and Pat Pisarczyk
      (collectively             s                                       Defendants SR
      Mutual Investment Corp., Shadow Mountain Resort Investment Group LLC
      and Does 1-                         discriminated against them on the basis of
                  disability in the operation of the pickleball facilities at the Palm
      Desert Resort Country Club, in violation of the Americans with Disabilities


             2.
      alleged herein, Plaintiffs have suffered, and will continue to suffer, damages,
      and have been, and will continue to be, prevented and deterred from visiting
      the Club and availing themselves of the amenities provided there.
             3.       Through this lawsuit, Plaintiffs seek an injunction requiring
      Defendants to take the steps required to ensure that they, and similarly situated
      persons, have                                             facilities as required by
      law.
             4.       Plaintiffs also seek damages and their
      and the costs and litigation expenses incurred in enforcing their civil rights.



             5.


             6.


             7.                     SR Mutual Investment Corp.



             8.                  Shadow Mountain Resort Investment Group LLC


                                               2

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 3 of 15 Page ID #:3




             9.



             10.




             11.



             12.




                                        3

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 4 of 15 Page ID #:4




             13.




             14.



             15.
             16.   Walter uses a cane to maintain mobility and balance and sustain
      a walk.
             17.
             18.   The Palm Desert Resort Country Club (the               is located at
      77-333 Country Club Drive in the City of Palm Desert, California.
             19.   The amenities of the Club include pickleball courts.
             20.   Members of the public can play pickleball at the Club for a fee.
             21.   On information and belief, the drop-in fee to play pickleball at
      the Club is five dollars per person.
             22.   On information and belief, the pickleball courts at the Club were
      constructed in or about early 2019.
             23.   Defendant SR Mutual Investment Corp. is, and at all times
      relevant herein was, the owner, operator, lessor, and/or lessee of the Club.
             24.   Defendant Shadow Mountain Resort Investment Group LLC is,
      and at all times relevant herein was, the owner, operator, lessor, and/or lessee
      of the pickleball courts at the Club.


                                              4

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 5 of 15 Page ID #:5




             25.


             26.


             27.


             28.



             29.   On January 3, 2020 Plaintiffs visited the Club to play pickleball.
      It was their first time visiting the Club.
             30.   While waiting to check-in at the pickleball courts, Walter stood
      with his cane behind him, leaning on it for support.
             31.   Plaintiffs were eventually approached by


             32.



             33.


             34.


             35.



             36.                             " I have been playing with a cane for the
      5 years or so that I have been playing pickleball and no one has had a problem
      with it."


                                              5

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 6 of 15 Page ID #:6




             37.
      and you are not going to play with that cane here. I am not going to buy you


             38.   Walter told Charis that he does not fall. Charis then responded
                                                         not going to play with that
      cane here.
             39.


             40.




             41.


             42.




                                          t would be cheaper for you to buy him a
      new hip then it would to pay him for an ADA complaint.
             43.



             44.   Charis also told the witness that she did not want Walter on the
      pickleball courts for fear that he may either hit or cause someone else to fall
      with his cane. Walter stated in response to Charis that in the over five years
      he had been playing pickleball with a cane, no one had ever come close to it
      or been hit with it.


                                            6

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 7 of 15 Page ID #:7




              45.




              46.   Plaintiffs moved to the desk in front of Charis at which point she
      told them that she would have to charge them each $10 to play at the Club (an
      amount that is, on information and belief, double the regular drop-in fee).
              47.                                                            , which
      appeared to frustrate Charis. Charis continued to make it evident she did not
      want to allow Plaintiffs on the courts.
              48.
      play pickleball at the Club, Walter explained to Charis that Plaintiffs had been
      playing at the Fritz Burns courts for the previous three days and had not fallen
      once. Walter then offered to write up a waiver for Charis if she wanted.
              49.   Charis then responded to Walter words to the effect of "they
      have some really good players [at Fritz Burns], maybe you should go back
      there and play."
              50.   At                                                is not going to
      let us play so let s go.   Plaintiffs proceeded to make their way towards the
      exit.
              51.   On the way out, Walter sarcastically said to Charis,    hanks for
      making us feel welcome at your facility, especially since I am
      disabled.                          you re welcome
              52.   Plaintiffs were shocked at the way they were treated. Pat was in
      very emotional and in tears. Plaintiffs sat in the car for a few minutes to
      collect themselves and then decided to return to Fritz Burns to play pickleball.


                                                7

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 8 of 15 Page ID #:8




             53.


             54.




             55.


             56.


             57.
                                                      Walter indicated to Mr.
      McFarlane that based on the way Charis spoke to and treated him, he knew
      any apology would be forced and insincere. Walter told Mr. McFarlane that
      Charis was rude, arrogant and demeaning towards Plaintiffs and that he
      [Walter] was calling to let him know about Charis treats people with
      disabilities.
             58.




             59.




                                         8

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 9 of 15 Page ID #:9




             60.


             61.



             62.


             63.



             64.                                              Club




             65.                                             Club



                       the Club


             66.




                                        9

      Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 10 of 15 Page ID #:10




              67.


              68.




              69.




              70.



              71.


              72.



              73.




                                         10

       Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 11 of 15 Page ID #:11




              74.



              75.



                      a.




                      b.




                      c. Directly or through contractual or other arrangements,
                           utilizing standards or criteria or methods of administration
                           that have the effect of discriminating on the basis of
                           disability.
                      d. Imposing or applying eligibility criteria that screen out or
                           tend to screen out an individual with a disability or any
                           class of individuals with disabilities from fully and equally
                           enjoying their goods, services, facilities, privileges,
                           advantages,    or    accommodations.


                      e.




                                               11

       Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 12 of 15 Page ID #:12




                      f.



              76.




              77.




              78.


              79.




                                         12

       Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 13 of 15 Page ID #:13




              80.


              81.


              82.   The Club



              83.




              84.




              85.




              86.




                                         13

       Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 14 of 15 Page ID #:14




              87.


              88.




              89.


              90.   The pickleball courts at the Club



              91.



              92.



              93.




                                         14

       Complaint
Case 5:20-cv-01045-DSF-SHK Document 1 Filed 05/18/20 Page 15 of 15 Page ID #:15




               94.




          1.


                     a.


                     b.




          2.


          3.


          4.



       Dated:                       CENTER FOR DISABILITY ACCESS


                                    By:
                                           Russell Handy
                                           Attorneys for Plaintiff




                                          15

       Complaint
